DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on October 01, 2018 for application number 16/090,462. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/01/2018 and 09/16/2019 were submitted in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Applications No. JP 2016-072275 and JP 2016-072274 filed on March 31, 2016.

Disposition of Claims
Claims 1-9 are pending in this application.
Claims 1-9 are rejected.



Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: reference characters “48” in Fig. 7, “324” in Figs. 12-13, “344” in Fig. 14, and “343” in Fig. 17.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Drawings reference characters are not mentioned in the description.
Specifically drawings reference characters “48” in Fig. 7, “324” in Figs. 12-13, “344” in Fig. 14, and “343” in Fig. 17.
Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following titles are suggested: “Engine Reinforcing Structure” or “Engine Cylinder Block Structure” or “Engine Cylinder Block Reinforcing Ribs” or similar titles.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 2, the term "relatively close" in claim 2 is a relative term which renders the claim indefinite.  The term “relatively close " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In order to advance prosecution, said term will be read and interpreted as “adjacent” instead of “relatively close”, to have the limitations in claim 2 as “…wherein a camshaft casing for accommodating a camshaft is provided inside the cylinder block and is arranged at a position adjacent to one side portion out of the opposite side portions of the cylinder block, along the crankshaft axial direction; and the reinforcing ribs are arranged adjacent to a position where the camshaft casing is disposed in a side view, on the one side portion…”.

With regard to claim 6, the term "relatively close" in claim 6 is a relative term which renders the claim indefinite.  The term "relatively close" is not defined by the claim, the specification does not provide 
Further on, the limitations “…wherein, of a lubricant oil passage provided in cylinder block, a part thereof is disposed in a position relatively close…” is in narrative form.
In order to advance prosecution, said term will be read and interpreted as “adjacent” instead of “relatively close”, to have the limitations in claim 6 as “…whereinis provided in the cylinder block, and a part thereof is disposed in a position adjacent to one side portion out of the opposite side portions, and the reinforcing ribs and the mount attachment pedestals are arranged adjacent to a position where the part of the lubricating oil passage is disposed in a side view…”.

Claims 3-4 and 7-9 are also rejected under 35 U.S.C. 112(b) because of their dependency upon base claims 2 and 6 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pierro – (US 6,286,475 B1), in view of Mansfield – (US 4,059,085 A).

With regard to claim 1, Pierro (Annotated Figs. 1-3 below) disclose:
An engine device comprising a cylinder block (10) pivotally supporting a crankshaft (not shown but recited) so that the crankshaft is rotatable, wherein:
opposite side portions (701, 702) of the cylinder block (10) along a crankshaft axial direction (engine longitudinal direction along 6-cylinders) have, on one of their ends (721, 722) relative to the crankshaft axial direction, projecting portions (12, 712) protruding in a direction away from the crankshaft, and reinforcing ribs (18, 20) provided between side walls and the projecting portion (12) of the opposite side portion (702) so that the reinforcing ribs (18,20) are flared at their sides close to the corresponding projecting portion (12), the projecting portion (12) and the reinforcing ribs (18,20) being integrally formed with the cylinder block (10),
mount attachment pedestals (Figs. 2-3: 30, 32) for mounting an engine mount are provided on the opposite side portion (702) of the cylinder block (10), and 
each of the reinforcing ribs (18, 20) extends along the crankshaft axial direction to a position close to another end (722) opposite to the one end (721) of the cylinder block (10) relative to the crankshaft axial direction, and is coupled with each of the mount attachment pedestals (30, 32).

Examiner Notes and Annotated Figures
In Figure 1 reinforcing ribs (18, 20) widens progressively toward projecting portions (12).


    PNG
    media_image1.png
    734
    1363
    media_image1.png
    Greyscale

Pierro Annotated Figs. 1-3

But Pierro does not explicitly show reinforcing ribs provided between side walls and the projecting portion (712) of the opposite side portion (701).

However, it would have been obvious to provide such a rib on the other opposite side portion (701) too, since Pierro discloses providing ribs to reinforce the projecting portion (12) of the opposite side portion (702) and there is also a projecting portion (712) of the opposite side portion (701), as can be seen on the bottom right of Pierro Annotated Fig 3 above. Accordingly, it would have been obvious to provide a rib there too.

Mansfield (Annotated Fig. 2 below) discloses reinforcing ribs (40) on both opposite side portions along crankshaft (1) axial direction.


    PNG
    media_image2.png
    646
    810
    media_image2.png
    Greyscale

Mansfield Annotated Fig. 2

Regarding the motivation that one skill in the art would have to use Mansfield teachings, it is noted that engines must possess the strength to prevent the loads set up by the firings of the cylinders from forcing the cylinder head and main bearing caps apart in opposite directions, each lying in the central plane.  The cylinder walls themselves form a link between the head and the main bearings and inevitably contribute some of the strength to resist this separation load, but other structures are needed also. Engine would of course have to have balanced characteristics for the engine to run truly.

 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine device of Pierro to provide another reinforcing rib on the other opposite side portion too as taught by Mansfield since engines must possess the strength to prevent the loads set up by the firings of the cylinders from forcing the cylinder head and main bearing caps apart in opposite directions and would of course have to have balanced characteristics.

With regard to claim 5, Pierro in view of Mansfield disclose the engine device according to claim 1, and further on Pierro also discloses:
wherein an auxiliary machine (14) is attached to the projecting portions (12), and the reinforcing ribs (18, 20) are arranged immediately below the auxiliary machine (14).

With regard to claim 6, Pierro in view of Mansfield disclose the engine device according to claim 1, and further on Pierro also discloses:
wherein a lubricating oil passage (Figs. 2 and 5: longitudinal passage starting in oil fed bushes within projection 40) is provided in the cylinder block (10), and a part thereof is disposed in a position close to one side portion (702) out of the opposite side portions (701, 702), and the reinforcing ribs (18, 20) and the mount attachment pedestals (30, 32) are arranged close to a position where the part of the lubricating oil passage is disposed in a side view (Figs. 2 and 5).

With regard to claim 7, Pierro in view of Mansfield disclose the engine device according to claim 6, and further on Pierro
wherein the reinforcing ribs (18, 20) and the part of the lubricating oil passage (Figs. 2 and 5: longitudinal passage starting in oil fed bushes within projection 40) extend in a direction along the crankshaft axial direction.

With regard to claim 8, Pierro in view of Mansfield disclose the engine device according to claim 6, and further on Pierro also discloses:
wherein the mount attachment pedestals (30, 32) are arranged so as to overlap a position where the part of the lubricating oil passage (Figs. 2 and 5: longitudinal passage starting in oil fed bushes within projection 40) is disposed in a side view (Figs. 2 and 5).

With regard to claim 9, Pierro in view of Mansfield disclose the engine device according to claim 6, and further on Pierro also discloses:
wherein an auxiliary machine (14) is attached to the projecting portions (12), and the reinforcing ribs (18, 20) are arranged immediately below the auxiliary machine (14).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pierro – (US 6,286,475 B1), in view of Mansfield – (US 4,059,085 A), further in view of Kang – (WO 2012/108652 A2).

With regard to claim 2, Pierro in view of Mansfield disclose the engine device according to claim 1.

But Pierro in view of Mansfield does not explicitly show the limitation “…wherein a camshaft casing for accommodating a camshaft is provided inside the cylinder block and is arranged at a position adjacent to one side portion out of the opposite side portions of the cylinder block, along the crankshaft axial direction; and the reinforcing ribs are arranged adjacent to a position where the camshaft casing is disposed in a side view, on the one side portion…”.

However, Kang (Annotated Figs. 3-4 below) discloses the use of a camshaft within a camshaft casing close to a lateral side of the cylinder block as described below:
a camshaft casing (50) for accommodating a camshaft (60) is provided inside a cylinder block (10) and is arranged at a position adjacent to one side portion out of opposite side portions of the cylinder block (10), along a crankshaft axial direction (engine longitudinal direction along 4-cylinders); and reinforcing ribs (800) are arranged adjacent to a position where the camshaft casing (50) is disposed in a side view, on the one side portion (Annotated Figs. 3-4 below).

    PNG
    media_image3.png
    753
    810
    media_image3.png
    Greyscale

Kang Annotated Figs. 3-4

Regarding the motivation that one skill in the art would have to use Kang teachings, it is noted that while Pierro does not explicitly show the camshaft, it is implicitly potentially disclosed because the use of camshafts in said engines is a well-known technique in the art in order to synchronize the piston reciprocating motion with the injection of fresh air and exhaust of spent combustion gases using intake and exhaust valves connected to said camshafts. Further on, said camshafts normally are arranged on one lateral side of the engine block most of the time.
i.e. camshafts and reinforcing structures within the cylinder block of an engine) according to known methods to yield predictable results is obvious to one skill in the art. Still further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine device of Pierro in view of Mansfield further incorporating a camshaft within a camshaft casing close to a lateral side of the cylinder block as taught by Kang since combining prior art elements according to known methods to yield predictable results and rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

With regard to claim 3, Pierro in view of Mansfield and Kang disclose the engine device according to claim 2, and further on Kang (Annotated Figs. 3-4 above) also discloses:
wherein the reinforcing ribs (800) are arranged so as to overlap a position where the camshaft casing (50) is disposed in a side view.

With regard to claim 4, Pierro in view of Mansfield and Kang disclose the engine device according to claim 2, and further on Kang (Annotated Figs. 3-4 above) also discloses:
wherein each of the reinforcing ribs (800) extends along the crankshaft axial direction (engine longitudinal direction along 4-cylinders) to a position adjacent to another end opposite to the one end of the cylinder block (10) relative to the crankshaft axial direction (engine longitudinal direction along 4-cylinders).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
DE 2429404 A1 – MANSFIELD (Figs. 1 and 3)
US 6,530,356 B2 – Inoue (Figs. 4-5: cylinder block 3 with stiffening ribs 52) and (Fig. 6: locating ribs 54 close to oil gallery 80 and oil feed passages 81 to 83)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN PICON-FELICIANO whose telephone number is (571)272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747                                                                                                                                                                                                        

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747